THE COURT
gave the instruction as prayed, and there was a verdict for plaintiff for the amount of the award.
The defendant, by his attorney moved for a new trial because of misdirection in a matter of law by the court to the jury.
Mr. Marbury cited Green v. Pole, 6 Bing. 443, and 4 Moore & P. 198.
Plaintiff, who had taken a verdict subject to an award under an order at nisi prius, after the case had been heard, and just before the award was about to be made, revoked the arbitrator’s authority, with circumstances savoring of mala fides, and gave fresh notice of trial.
Mr. Morfit, contra, cited Dorsey v. Jeoffray, 3 Har. & McH. 121. No reasons good to set aside an award but those mentioned in the act of Maryland of 1778 (chapter 21, § 9), or which are apparent on the face of the award.
THE COURT, after hearing argument overruled the motion.